                                          Case 3:19-cv-05610-JSC Document 35 Filed 10/02/20 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                         LORIN L. FRENCH,
                                   6                                                      Case No. 19-cv-05610-JSC
                                                       Plaintiff,
                                   7
                                                 v.                                       PRETRIAL ORDER NO. 2
                                   8
                                         YRC WORLDWIDE INC.,
                                   9
                                                       Defendant.
                                  10

                                  11          Following the Further Case Management Conference held on October 1, 2020, and given

                                  12   that the Legal Help Desk has been unable to find volunteer counsel to represent Mr. French, the
Northern District of California
 United States District Court




                                  13   Court VACATES the stay and AMENDS the case management schedule as follows.

                                  14          Deadline to Move to Amend Pleadings:                    December 1, 2020

                                  15          Fact Discovery Cut-Off:                                 June 24, 2020

                                  16          Deadline for Hearing Dispositive Motions:               September 30, 2021

                                  17          Pretrial Conference:                                    December 16, 2021

                                  18          Trial:                                                  January 10, 2022

                                  19          The Court previously referred this matter to Magistrate Judge Westmore for a settlement

                                  20   conference. Subject to Judge Westmore’s availability such settlement conference shall take place

                                  21   before March 30, 2021.

                                  22          A further Case Management Conference is scheduled for April 29, 2021 at 1:30 p.m. in

                                  23   Courtroom E, 450 Golden Gate Ave., San Francisco, CA. An updated Joint Case Management

                                  24   Conference Statement is due April 22, 2021.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 2, 2020

                                  27                                                  ______________________________________
                                                                                      JACQUELINE SCOTT CORLEY
                                  28                                                  United States Magistrate Judge
